DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The amendment filed on 12/8/2021 has been entered and thus claims 1-25 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2016/0164049 in view of Cok et al. US PGPub. 2010/0219429 and Park et al. US PGPub. 2016/0087245, all of record. 	Regarding claim 1, Choi teaches an electronic apparatus (41, fig. 9) [0073] comprising:  	a display panel (layer S up to layer 422, fig. 9; hereinafter called S-422) comprising a base substrate (S, fig. 9) [0040], a pixel definition layer (PDL, fig,. 9) [0065] on the base substrate (S) to define openings (opening where EL is located, fig. 9; hereinafter called EL’), light-emitting devices (EML, fig. 9) [0049] comprising light-emitting patterns (EL, fig. 9) [0051] in the openings (EL’);  	a cover panel (C, fig. 9) [0068] on the display panel (S-422) comprising a color filter (C, fig. 9) [0068]; and  	a refraction control layer (f, fig. 9) [0053] between the display panel (S-422) and .
    PNG
    media_image1.png
    752
    1428
    media_image1.png
    Greyscale

                                             Examiner’s Fig. 1 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the shape of the 
Regarding claim 2, Choi in view of Cok and Park teaches the electronic apparatus of claim 1, wherein the light-emitting patterns (EL) are spaced apart (by the lower layer overlapping f2 and adjacent 121 and EL, fig. 2) from each other in the first direction (D2), and in a second direction (top to bottom direction of fig. 4; hereinafter called D3) crossing the first direction (D2; in fig. 4, D2 is left to right direction), and wherein each of the first refraction patterns (f1) overlaps some of the light-emitting patterns (EL), which are arranged in the second direction (D3) (Choi et al., fig. 2 and 4).  	Regarding claim 3, Choi in view of Cok teaches the electronic apparatus of claim 2, wherein each of the first refraction patterns (f1) extends in the second direction (D3, fig. 4), and wherein the first (f1) and second refraction patterns (f2) are arranged alternately in the first direction (D2) (Choi et al., fig. 4).  	Regarding claim 4, Choi in view of Cok teaches the electronic apparatus of claim 2, wherein the first refraction patterns (f1) are spaced apart from each other in the first (D2) and second directions (D3) with the second refraction pattern (f2) interposed therebetween (Choi et al., fig. 4).  	Regarding claim 12, Choi in view of Cok teaches the electronic apparatus of claim 1, wherein a difference between the first refractive index (f1; 1.6 or greater, 
 	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2016/0164049 in view of Cok et al. US PGPub. 2010/0219429, both of record. 	Regarding claim 21, Choi teaches an electronic apparatus (41, fig. 9) [0073], comprising: 	 a display panel (layer S up to layer 422, fig. 9; hereinafter called S-422) comprising a base substrate (S, fig. 9) [0040], light-emitting patterns (EL, fig. 9) [0051] comprising light-emitting devices (EML, fig. 9) [0049] on the base substrate (S); . 
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2016/0164049 in view of Cok et al. US PGPub. 2010/0219429 and Park et al. US PGPub. 2016/0087245 as applied to claim 1 above, and further in view of Gao et al. US PGPub. 2016/0178812, all of record.
 	Regarding claim 9, Choi in view of Cok and Park does not teach wherein an  	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2016/0164049 in view of Cok et al. US PGPub. 2010/0219429 as applied to claim 21 above, and further in view of Gao et al. US PGPub. 2016/0178812, all of record.
 	Regarding claim 24, Choi in view of Cok teaches the electronic apparatus of claim 21, wherein each of the first refraction patterns (f1) comprises an upper portion adjacent to the color control layer (bottommost layer of the cover panel), a bottom portion opposite to the upper portion and contacting the encapsulation layer (uppermost layer of the display panel), and a side portion (slanting sidewall of f1, fig. 9) connecting the upper portion to the bottom portion and forming a boundary with the second refraction pattern (f2) (Choi et al., fig. 9). 	But Choi fails to teach wherein an angle between the bottom portion and the side portion is an acute angle.  	However, Gao teaches an electronic apparatus (fig. 1) wherein the first refraction patterns (230, fig. 1) [0035] comprises an upper portion (232, fig. 1), a bottom portion (234, fig. 1), and a side portion (S, fig. 1), which connects the upper portion (232) to the bottom portion (234) and forms a boundary to the second refraction pattern (220, fig. 1) .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2016/0164049 in view of Cok et al. US PGPub. 2010/0219429 and Park et al. US PGPub. 2016/0087245  as applied to claim 1 above, and further in view of Kang et al. US PGPub. 2016/0118628, all of record.

Regarding claim 13, Choi in view of Cok and Park does not teach the electronic apparatus of claim 1, wherein the encapsulation layer (24) comprises at least one inorganic encapsulation layer, and an organic encapsulation layer contacting the inorganic encapsulation layer, and wherein the refraction control layer (f) contacts one of the inorganic encapsulation layer and the organic encapsulation layer.  	However, Kang teaches an electronic apparatus (fig. 2) wherein the encapsulation layer (200, fig. 2) [0061] comprises at least one inorganic encapsulation layer (220, 230, fig. 2) [0079], and an organic encapsulation layer (210, fig. 2) [0077] contacting the inorganic encapsulation layer (220, 230), and wherein the refraction control layer (400, fig. 2) [0065] contacts one of the inorganic encapsulation layer (220, 230) and the organic encapsulation layer (210) (Kang et al., fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the encapsulation of Cok for the encapsulation of Kang comprising inorganic and organic encapsulation .


Allowable Subject Matter
Claims 5, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	the electronic apparatus wherein “the color control layer comprises first to third control patterns that extend in the second direction, that are spaced apart from each other in the first direction, and that respectively overlap the first refraction patterns, and wherein, when measured in the first direction, a smallest width of each of the first refraction patterns is larger than a width of each of the first to third control patterns” as recited in claim 5;  	the electronic apparatus, wherein “the color control layer comprises first to third control patterns that extend in a second direction crossing the first direction, that are spaced apart from each other in the first direction, and that respectively overlap the first refraction patterns, and wherein, when measured in the first direction, a width of the upper portion is larger than a width of each of the first to third control patterns” as recited in claim 18; and 	the electronic apparatus wherein “the color control layer comprises first to third control patterns that extend in the second direction, that are spaced apart from each other in the first direction, and that overlap the first refraction patterns, and wherein, when measured in the first direction, a smallest width of each of the first refraction patterns is larger than a width of each of the first to third control patterns” as recited in claim 23.  	Claims 6-8 and 19 are also objected to for further limiting and depending upon an allowable claims 5 and 18, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding claims base claims 15 and 21, there are not specific argument disclosing why applicants view the rejection of the claims to be made in error. Applicant’s arguments are directed at amended claim 1. As a result, the rejection of claims 15-17, 2-22 and 24-25 are deemed proper, hereby maintained and made final!
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892